     Case 2:20-cv-00193-WBS-KJN Document 16 Filed 06/23/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       YOULEE VANG,                                    No. 2:20-cv-0193 WBS KJN P
12                       Petitioner,
13              v.                                       FINDINGS AND RECOMMENDATIONS
14       PATRICK COVELLO,
15                       Respondent.
16

17           Petitioner, a state prisoner, proceeds pro se with an application for a writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. Petitioner’s sole claim is that there was insufficient evidence to

19   support his conviction. On May 7, 2020, respondent filed a motion to dismiss the application

20   because it is wholly unexhausted. Petitioner did not file an opposition to the motion or otherwise

21   respond.

22           The exhaustion of state court remedies is a prerequisite to the granting of a petition for

23   writ of habeas corpus. 28 U.S.C. § 2254(b)(1). If exhaustion is to be waived, it must be waived

24   explicitly by respondent’s counsel. 28 U.S.C. § 2254(b)(3).1 A waiver of exhaustion, thus, may

25   not be implied or inferred. A petitioner satisfies the exhaustion requirement by providing the

26   highest state court with a full and fair opportunity to consider all claims before presenting them to

27
     1
      A petition may be denied on the merits without exhaustion of state court remedies. 28 U.S.C.
28   § 2254(b)(2).
                                                     1
     Case 2:20-cv-00193-WBS-KJN Document 16 Filed 06/23/20 Page 2 of 3

 1   the federal court. Picard v. Connor, 404 U.S. 270, 276 (1971); Middleton v. Cupp, 768 F.2d

 2   1083, 1086 (9th Cir. 1985), cert. denied, 478 U.S. 1021 (1986).

 3          As argued by respondent, the petition for review filed in the California Supreme Court did

 4   not raise an insufficiency of the evidence claim. (ECF No. 15-3 at 2.) Rather, petitioner alleged

 5   he was not provided sufficient notice under California Penal Code Section 1009 (ECF No. 15-3 at

 6   10), and that he was prejudiced by the trial court’s refusal to instruct the jury on the definition of

 7   “abiding conviction” (ECF No. 15-3 at 20). Petitioner did not file a petition for writ of habeas

 8   corpus in the California Supreme Court.

 9          The pending motion should be granted because petitioner failed to exhaust state court

10   remedies. The instant claims have not been presented to the California Supreme Court. Further,

11   there is no allegation that state court remedies are no longer available to petitioner. Accordingly,

12   the petition should be dismissed without prejudice.2

13          Good cause appearing, IT IS HEREBY RECOMMENDED that:

14          1. Respondent’s motion to dismiss (ECF No. 14) be granted; and

15          2. Petitioner’s application for a writ of habeas corpus be dismissed, without prejudice, for

16   failure to exhaust state remedies.

17          These findings and recommendations are submitted to the United States District Judge

18   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

19   being served with these findings and recommendations, any party may file written objections with

20   the court and serve a copy on all parties. Such a document should be captioned “Objections to
21   Magistrate Judge’s Findings and Recommendations.” If petitioner files objections, he shall also

22   address whether a certificate of appealability should issue and, if so, why and as to which issues.

23   A certificate of appealability may issue under 28 U.S.C. § 2253 “only if the applicant has made a

24   substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(3). Any

25   2
        Petitioner is cautioned that the habeas corpus statute imposes a one year statute of limitations
26   for filing non-capital habeas corpus petitions in federal court. In most cases, the one year period
     will start to run on the date on which the state court judgment became final by the conclusion of
27   direct review or the expiration of time for seeking direct review, although the statute of
     limitations is tolled while a properly filed application for state post-conviction or other collateral
28   review is pending. 28 U.S.C. § 2244(d).
                                                         2
     Case 2:20-cv-00193-WBS-KJN Document 16 Filed 06/23/20 Page 3 of 3

 1   response to the objections shall be served and filed within fourteen days after service of the

 2   objections. The parties are advised that failure to file objections within the specified time may

 3   waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

 4   1991).

 5   Dated: June 23, 2020

 6

 7
     /vang0193.mtd
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
